Citation Nr: 1422985	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-27 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), claimed as paranoia and claustrophobia.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1972, and from August 1973 to April 1974.  He served in Vietnam twice from May 1967 to April 1968 and from October 1969 to January 1971; however, these two tours of duty in a war zone fall within a period of service for which he was given a less than honorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

The Veteran's psychiatric disorder on appeal requires clarification on remand.  Originally, the Veteran filed an application to reopen a previously denied claim of entitlement to service connection for PTSD and paranoia.  The medical records found in the claims file indicate that the Veteran has been diagnosed variously with PTSD, depression, substance abuse, and rule out schizophrenia.  In addition, in an April 2014 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for bipolar disorder because no new and material evidence had been received.  The Board notes that the Veteran still has nearly a year in which to file his appeal of that decision.  See 38 C.F.R. §§ 20.201, 20.302 (2013) (appeals require filing of a Notice of Disagreement within one year of mailing of notice of determination).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  Accordingly, the Board has broadened the scope of the Veteran's claim reopened herein to encompass any and all acquired psychiatric disorders reasonably raised by the record.  Thus, the Veteran's mental disorder claim has been recharacterized to include additional psychiatric disorders, as set forth above.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on his part.  


FINDINGS OF FACT

1.  In a final decision dated in August 2005, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  

2.  New evidence associated with the claims file since the RO's August 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, or raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision that denied that new and material evidence had been received to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. §§ 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  As evidence received since the RO's August 2005 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the favorable determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's service connection claim for PTSD without detriment to his due process rights.  

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for PTSD, claimed as paranoia and claustrophobia, and that the evidence is otherwise sufficient to award service connection for this disability.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence have been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Although the RO eventually determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Service connection for an innocently acquired mental disorder was denied in a September 1994 rating decision.  Service connection for PTSD was denied in rating decisions dated in September 1999 and May 2000.  In an August 2005 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for PTSD.  The RO found that the evidence of record showed that the Veteran received periodic treatment for exacerbations of PTSD, but did not contain information relating that condition to his honorable period of service.  Although he was notified of the denial on August 17, 2005, the Veteran did not initiate an appeal.  He also did not submit any new and material evidence with respect to this claim within the applicable one year period.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

At the time of the August 2005 RO decision that denied new and material evidence had been received to reopen a claim for service connection for PTSD, the evidence of record consisted of: service treatment records; service personnel records; an October 1988 administrative determination that the Veteran's discharge for his period of active service from August 1966 through April 1972 was considered as under other than honorable conditions under the provisions of then 38 C.F.R. § 3.12(b)(4) (1988); private medical records from the Centennial Medical Center dated in July 1995 and July 1996; VA treatment records dated from August 1974 to August 2005; VA examinations dated in August 1974, March 1999, April 2000, May 2002, May 2003, June 2003, and July 2003; and written submissions from the Veteran and his representative.  

Service personnel records revealed that the Veteran had two tours of duty in Vietnam, from May 1967 to April 1968 and from October 1969 to January 1971.  They also indicate that the Veteran was seen in December 1971, during his first period of active duty, for psychiatric evaluation pursuant to possible discharge.  It was noted that during his first period of active duty the Veteran had been absent without leave on five occasions, undergone two courts-martial, three Article 15s, and had total "bad" time of 249 days.  A military doctor signed a report of psychiatric evaluation that indicated there was no evidence of psychosis or other serious psychiatric abnormality.  In February 1972 a board of officers found that the Veteran was unfit for further retention in the military service because of an established pattern of shirking, as reflected in many AWOLs and general attitude, and a finding that further rehabilitation of the Veteran was not deemed possible.  One officer issued a minority report.  He recommended that the Veteran be discharged for unsuitability under general conditions as opposed to a discharge for unfitness under dishonorable conditions.  

Service treatment records during both periods of active duty reflect few complaints of, or treatment for, any psychiatric condition.  His August 1973 Navy enlistment examination, for example, showed no psychiatric abnormalities.  However, in November 1973 the Veteran completed some type of medical questionnaire that indicated he had a four-month problem with the U.S. Navy.  In it, he contended that lack of communications with people in the Navy "and things" had gotten so bad that if the problem was not solved soon he would "just try and hurt or kill myself."  When asked about his future plans or how he thought he could be helped, the veteran wrote in answer to both questions: "get out of the Navy."  A December 1973 service treatment record revealed that the Veteran told an examiner that he had been in the Army and in Vietnam and had begun using drugs after discharge from the Army, including ingestible heroin.  The examiner noted that the Veteran said he did not even know why he enlisted in the Navy in 1973 and said he was currently using "pot."  The examiner noted that the Veteran's current dissatisfaction with the Navy seemed based on an ill-defined drug problem.  The examiner noted that the Veteran's motivation for continued naval service was "nil."  It was also noted that the Veteran admitted to neuropathic traits, such as temper outbursts, cruelty to animals, day dreaming, and suicidal thoughts.  Impression was immature personality, drug abuse, and psychological dependency.  

On his April 1974 report of medical history, completed in conjunction with his discharge examination, the Veteran checked the "yes" box when asked whether he had ever had depression and checked the "no" box when asked whether he ever had nervous trouble of any sort.  

VA treatment records show various diagnoses over the years: cocaine dependence (August 1993), PTSD and rule out schizophrenia (April 1995), PTSD and substance abuse (September 1997), depressive disorder not otherwise specified with features of PTSD by history (December 1998), PTSD and depression (December 1999), 
PTSD (October 2000), depression (April 2001), and PTSD (December 2004).  

According to the April 2000 VA mental examination, the Veteran was diagnosed with moderate to severe chronic PTSD, depression and polysubstance abuse.  However, this report of examination said nothing about in-service stressors during the period of the Veteran's honorable service or whether experiences in the Navy aggravated any preexisting PTSD condition.  

In April 2008, the Veteran filed his current claim in which he sought service connection for PTSD and paranoia.  This appeal arises from the RO's January 2009 rating decision that agreed that new and material evidence had been submitted to reopen the claim for service connection for PTSD, but then denied the claim on the merits.  

Evidence added to the file since the August 2005 rating decision includes: copies of some service personnel records; private treatment records from the South Street Family Medical Center dated from November 2003 to August 2005; VA treatment records dated from April 2003 to September 2011; electronic VA treatment records dated until September 2012 associated with Virtual VA in November 2011 and September 2012; the Veteran's April 2010 PTSD questionnaire; copies of VA examinations dated in December 2006, May 2008, June 2008, September 2009, September 2010, and August 2011; a copy of the transcript of the Veteran's March 2012 Board hearing; an August 2013 administrative decision that declined to reconsider the 1973 administrative decision which characterized his first period of active duty as dishonorable for VA purposes; and written submissions from the Veteran and his representative.  

During his March 2012 Board hearing, the Veteran testified that he enlisted in the Navy in August 1973 without the Navy raising any impediments or issues related to a psychiatric condition, but that his service in the Navy worsened his PTSD condition that he had developed after two tours of duty in Vietnam when in the Army.  He complained that he received no formal training after enlistment in the Navy, as happened with the Army, and was instead immediately sent aboard ship, because he had prior service.  He claimed that he discovered he was claustrophobic only after serving aboard ship and testified that he had problems adjusting to life in the Navy and had behavior problems in the Navy, but never received any treatment for psychiatric issues.  He claimed that if the Navy had adequately addressed or treated his behavior or psychiatric issues he would have stayed in the Navy because VA later treated him and he had worked at VA for 16 years by the time of his hearing.  The Veteran also testified that guns and bullets and guarding ship brought back feelings about his duty tours in Vietnam, as the Vietnam War was still going on at the time, and that this was his problem more than any lack of training before deployment aboard ship.  He maintained that his Navy service triggered his PTSD.  See, e.g., transcript at pp. 13-14.  He also conceded that he was being treated for a mixture of various psychological conditions and not just PTSD.  Id. at 23.  

An August 2012 VA mental health clinic record noted a diagnosis of recurrent depression, PTSD, and cannabis dependence in remission.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  The evidence submitted subsequent to the August 2005 rating decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied in August 2005 because while the evidence of record showed that the Veteran received periodic treatment for exacerbations of PTSD, it did not contain information relating that condition to his honorable period of service.  The evidence received subsequent to the August 2005 rating decision includes testimony by the Veteran that he believes his PTSD preexisted his last period of active duty and that his service in the Navy from August 1973 to April 1974 aggravated his PTSD.  For purposes of reopening a claim, the credibility of the Veteran's newly submitted testimony must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Moreover, although there may be little substantive difference in most of the evidence submitted before and after the prior final decision in 2005, in view of a change in VA regulations the Board also must reopen this claim.  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"

The Veteran's statements received in January 2000, May 2005 and December 2009 implicitly demonstrate his fear of hostile military activity because he requested that VA consider his two tours of duty in Vietnam as a basis for his claimed PTSD.  Further, his records, including his service personnel records, his military occupational specialty (MOS) of cook, and his Vietnam medals show service in a location involving probable exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the recent revision to the PTSD regulations, these statements are also sufficient to reopen the claim in that they support the notion that PTSD preexisted the Veteran's last period of active duty in the Navy between August 1973 and April 1974.  Reopening of the claim for service connection for PTSD, therefore, is in order.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the change in VA's PTSD regulations in July 2010.  

The newly submitted evidence related to the Veteran's claim his service in the Navy aggravated his preexisting PTSD raises a reasonable possibility of substantiating the claim.  Further, under newly enacted regulation 38 C.F.R. § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor involving fear of hostile military or terrorist activity, even if that statement was previously of record, as sufficient to constitute new and material evidence.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

As such, the Veteran's claim for service connection for PTSD is reopened; however, as discussed in the Remand below, the Board finds that additional evidentiary development is necessary for this issue.  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  To this extent and to this extent only, the appeal is granted.  


REMAND

Unfortunately, a remand is required for the psychiatric issue reopened in this decision.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Additionally, service connection for certain diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

As noted above, the Board also notes that during the course of this appeal, the criteria for service connection for PTSD, and, specifically corroboration of PTSD stressors, changed.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or a psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

As was explained earlier herein, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is being reopened on the basis of new and material evidence.  The Board finds that further development is needed in view of the July 2010 change to VA regulations governing PTSD claims and the contention of the Veteran that his PTSD actually preexisted his last period of service in the Navy and was aggravated by that last period of active service in the Navy.  

The Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  

The Board notes that the Veteran had two tours of duty in Vietnam during his first period of active service.  Because of his discharge under less than honorable conditions, the Veteran is not able to claim direct service connection for PTSD based on this first period of active service.  However, he can claim that he incurred PTSD, perhaps based on his two tours of duty in Vietnam, during this period of dishonorable service, and should be service connected because that PTSD condition subsequently was aggravated during his last period of honorable service in the Navy.  Therefore, if the Veteran feared for his life as a result of hostile military activities in Vietnam, a qualified psychiatrist or psychologist could find that PTSD preexisted his last period of active service.  (See, e.g., statements received in January 2000, May 2005 and December 2009).  Assuming this to be the case, the new PTSD regulations would affect any questions regarding whether the Veteran had a preexisting PTSD condition before his enlistment in the Navy in August 1973.  The Veteran's service personnel records confirm his service in Vietnam.  As the Veteran's service in Vietnam has been confirmed by the evidence of record, the revisions to 38 C.F.R. § 3.303(f), cited above, apply to this case.  

To date, since the July 2010 amendment to VA regulations went into effect, the Veteran has not been afforded a VA mental examination to assess his claimed PTSD.  As such, the Board finds that a remand is necessary so that, if possible, a medical opinion can be obtained regarding whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD preexisting his honorable period of service and, if so, whether such PTSD was aggravated during his honorable period of service.  

Therefore, on remand, the Veteran shall be scheduled for a VA mental disorders examination so that a medical opinion can be obtained regarding whether the Veteran has any acquired psychiatric disorder, to include PTSD, and, if so, whether such preexisted his last period of active duty and was aggravated during that last period of active duty.  

The RO/Appeals Management Center (AMC) also shall obtain and associate with the claims file all outstanding VA and private medical records related to the Veteran's psychiatric disorders.  VA treatment records contain no post-service medical records beyond September 2012.  Therefore, any additional records from the Nashville VA Medical Center (VAMC) should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for any psychiatric complaint and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file or his electronic file any records identified by the Veteran or his representative that are not already associated with the claims file, in particular any records of treatment or evaluation from the Nashville VA Medical Center from September 2012 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination by a qualified psychiatrist or psychologist.  The examiner must review the claims file and must note that review in the report.  The examiner should consider all of the medical and lay evidence of record and should answer the following:  

(a) Does the evidence clearly and unmistakably show that any psychiatric disorder(s) which you have diagnosed existed prior to service?  

(b) If the answer is yes, does the evidence clearly and unmistakably show that the diagnosed psychiatric disorder(s) was(were) not permanently worsened during service beyond the natural progression of the disorder.  

(c) If the answer is no: 

i) Does the evidence show that any diagnosed psychiatric disorder(s) began within one year of the Veteran's separation from active service in April 1974?  

ii) Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed psychiatric disorder(s) is(are) otherwise causally related to any event, injury, or disease during honorable service from August 1973 to April 1974? 

A complete rationale is requested for any opinion provided.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this Remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, afforded an appropriate period of time within which to respond thereto, and the case should thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


